Boreman, J.:
This case was disxiosed of at the present term, ante p. 385 and thereupon the defendant filed his motion for a new trial. The motion is based upon several grounds, but the argument was mainly confined to two, namely: (1) that this court had no original jurisdiction to issue the writ of prohibition; and (2) that the justice of the peace had jurisdiction to hear and determine the case against plaintiff before such justice. No reasons nor authorities were offered to support the motion, other than such as heretofore have been offered and considered by the court upon the hearing of the case. We see nothing in the motion to authorize or warrant us in granting a new trial. The opinion heretofore filed sufficiently sets forth our views upon the different parts.
The motion for a new trial is overruled and denied.
Powers, J., concurred. Zane, C. J., dissented.